;&up= @:Dud nf
                              20 l 6-SC-000668-KB
                                                 ~~l
                                                       [Q)~111E:s/qk1K.~@d•. oc
INQUIRY COMMISSION                                                     MOVANT



V.                           IN SUPREME COURT



DANNY PERKINS BUTLER                                             RESPONDENT
KBA NO. 09930


                            OPINION AND ORDER

      The Inquiry Commission petitions this Court to temporarily suspend

Danny Perkins Butler, a member of the Kentucky Bar Association, pursuant to

Supreme Court Rules (SCR) 3.165(l)(a) and 3.165(l)(b), which permits

temporary suspension if there is probable cause to believe that: Butler "has

been-misappropriating funds [he] holds for others to [his] own use or has been

otherwise improperly dealing with said funds"; or Butler's "conduct poses a

substantial threat of harm to his clients or to the public." The Commission

claims that Butler was indicted in Hardin Circuit Court for Theft by Unlawful

Taking over $10,000, and Theft by Failure to Make Required Disposition over

$10,000.

      In support of its petition, the Commission attached discovery received by

Teresa Young, Office of the Commonwealth's Attorney for the Ninth Judicial

Circuit, in Commonwealth v. Danny Butler, Hardin Circuit Case No. 16-CR-
· 0838. The Commission also attached to its petition the affidavit of Detective

· Bramlett Burton, Kentucky State Police, Post 15. According to Detective

· Burton, in the course of investigating a complaint against Butler, Detective

Burton reviewed Butler's financial records and determined that Butler had

received settlement funds·in 2012, which he treated as his own funds and did

not disclose to the client receipt thereof. Furthermore, Detective Burton's

review of Butler's financial records indicates that Butler had additional clients

who never received settlements or estate proceeds, and that he treated other

clients' money as his own. Detective Burton's investigation resulted in the two

indictments against Butler. We further note that, since Butler's arrest, the

Federal Bureau of Investigation has received 115 complaints against him that

warrant further investigation into his conduct.

      After reviewing the petition, the attached discovery, and Detective

Burton's affidavit, we believe .the Commission has supplied us with a

reasonable basis to believe that Butler misappropriated funds he held for

others or has been qtherwise improperly dealing with said funds, and poses a

substantial threat of hartn to his clients or to the public. SCR 3.165(1)(a); SCR

3.165(1)(b). Consequently, the Commission's petition for temporary

suspension is granted.

      ACCORDINGLY, IT IS HEREBY ORDERED:

      (1) Butler is temporarily suspended from the practice of law in the

          Commonwealth of Kentucky, effective upon the date of entry of this

          order, pending further order from this Court;

                                        2
(2) Disciplinary proceedings against Butler may be initiated by the

    Inquiry Commission pursuant to SCR 3.160, unless already begun or

    Butler resigns under terms of disbarment;

(3) Pursuant to SCR 3.165(5), Butler shall, within twenty (20) days from

    the date of the entry of this Opinion and Order, notify in writing all

    clients of his inability to provide further legal services and furnish the

    Office of Bar Counsel with copies of all such letters;

(4) Pursuant to SCR 3.165(6), Butler shall immediately, to the extent

    reasonably possible, cancel and cease any advertising activities in

    which he is engaged.

All sitting. All concur.

ENTERED: April 27,.2017.




                                  3